SOMERVILLE, J.
The court very clearly did not err in excluding from the jury, as evidencie, the book produced from the office of the probate judge, purporting to contain a recorded copy of the official bond of Hall as constable. There is no statute which requires or authorizes constables’ bonds to be re-cordcd in the offic.es of probate judges. The statute merely prescribes that the original bond shall be “ approved by the judge of probate, and leapt in his office.” — Code of 1876, § 764. In the absence of such a statutory requirement, the mere recording of a bond, or other instrument, does not make a copy of it evidence. The copy, to be admissible, must be shown to be correct, after laying the usual predicate for such secondary evidence, by proving the loss of the original, and the failure to find it after diligent search. — 1 Green!. Ev. § 91; 1 Whart. Ev. § 115. Or else a certified copy of the original, which is made by statute pi’esumptive evidence in any civil cause, was required to be produced. — Code, 1876, § 3047.
Judgment affirmed.